           Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  SELF STORAGE ADVISORS, LLC,
  a Washington Limited Liability                     Case No. 1:18-cv-00294-BLW
  Company,
                                                     MEMORANDUM DECISION
                                                     AND ORDER
           Plaintiff,

            v.

  SE BOISE BOAT & RV STORAGE,
  LLC, an Idaho Limited Liability
  Company,

           Defendant.



                                     INTRODUCTION
       Before the Court are numerous motions in limine filed by the parties.

Defendant submitted a notice segregating six of its thirteen motions for early

resolution. Dkt. 67. Thus, the Court will rule on Defendant’s motions in limine # 1,

2, 5, 6, 7, and 10 (Dkt. 59), and on Plaintiff’s motions in limine # 1 (Dkt. 68), 2

(Dkt. 69), 3 (Dkt. 70), and 4 (Dkt. 71).1 The motions are fully briefed and at issue.




       1
          Defendant’s motions in limine 3, 4, 8, 9, 11, 12 and 13 will be addressed in a separate
order if this case does not settle.



MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 2 of 15




                                   BACKGROUND

      Trial for this matter is set for April 5, 2021. Self Storage Advisors, LLC

(“SSA”) has sued SE Boise Boat & RV Storage (“BBRV”) for breach of contract,

based on a Property Management Agreement signed by the parties in which SSA

agreed to manage the operation of BBRV’s storage facility. See Amend. Compl.,

Dkt. 5 at ¶ 11; Answer, Dkt. 18 at ¶ 11. SSA seeks damages in the form of lost

management fees. Dkt. 5 at ¶ 43.

                                LEGAL STANDARD
      There is no express authority for motions in limine in the Federal Rules of

Evidence. Nevertheless, these motions are well recognized in practice and by case

law. See, e.g., Ohler v. United States, 529 U.S. 753, 758 (2000). The key function

of a motion in limine is to “exclude anticipated prejudicial evidence before the

evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984). A

ruling on a motion in limine is essentially a preliminary ruling, which may be

reconsidered in the context of trial. Id. at 41.

      Motions in limine are beneficial tools that promote judicial efficiency by

presenting the Court with an opportunity “to rule in advance of trial on the

relevance of certain forecasted evidence . . . without lengthy argument at, or

interruption of, the trial.” D.A., 2013 WL 12147769, at *2 (quoting Palmieri v.

Defaria, 88 F.3d 136, 141 (2d Cir. 1996)). But these pretrial evidentiary rulings are


MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 3 of 15




made before the court has seen or heard the challenged evidence, and they restrict a

party’s presentation of their case. Id. Thus, “courts have recognized that motions in

limine should be granted sparingly and only in those instances when the evidence

plainly is inadmissible on all potential grounds.” Id. (internal quotation marks and

citation omitted).

      In resolving these motions, the Court is guided by Federal Rules of Evidence

401 and 403. The Court must evaluate whether the proposed evidence is relevant—

that is—whether the evidence has “any tendency to make a fact more or less

probable than it would be without the evidence” and whether “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. Even if the evidence is

relevant, the Court may exclude it if “its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403.

                                    ANALYSIS

      A.     BBRV’s Motions in Limine

             1. Motion in Limine No. 1 re: expert witness Keith Pinkerton

      BBRV first seeks to exclude SSA’s expert, Keith Pinkerton, from testifying

at trial. BBRV argues that Pinkerton’s opinions will not assist the jury in resolving

a factual dispute, and that his opinion is based on pure speculation on matters



MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 4 of 15




outside of his area of expertise.

      An expert witness may testify in the form of an opinion if the Court finds

that: “(a) the expert’s scientific, technical, or other specialized knowledge will help

the trier of fact to understand the evidence or to determine a fact in issue; (b) the

testimony is based on sufficient facts or data; (c) the testimony is the product of

reliable principles and methods; and (d) the expert has reliably applied the

principles and methods to the facts of the case.” Fed. R. Evid. 702.

      To admit expert testimony, the Court must “perform a ‘gatekeeping role’ of

ensuring that the testimony is both ‘relevant’ and ‘reliable’ under Rule 702.”

United States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir. 2019) (quoting

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)). The proponent

of the testimony bears the burden of establishing admissibility. See Fed. R. Evid.

702 advisory committee notes (2000) (“[T]he admissibility of all expert testimony

is governed by the principles of Rule 104(a). Under that Rule, the proponent has

the burden of establishing that the pertinent admissibility requirements are met by

a preponderance of the evidence.”).

      SSA seeks to have Pinkerton testify as to the present value of the

management fees that SSA would have received from BBR had BBR not allegedly

breached the Property Management Agreement. His opinion is based on three




MEMORANDUM DECISION AND ORDER - 4
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 5 of 15




elements: “the amount of the fees that would have been payable to SSA, the time

horizon over which the contract would have been in place, and a proper discount

rate with which to bring the payments to a present-day value.” Ex. A, Dkt. 59-1 at

31.

      The Court finds that Pinkerton’s proposed testimony of the methodology he

used to calculate likely monthly fees and the present value of these payments is

relevant and reliable, and thus admissible under Rule 702. Pinkerton’s expert

report explicitly identified his calculations and the rates he used for the present

value. Dkt. 59-1 at 40-42. SSA has demonstrated that Pinkerton’s testimony will be

helpful to the jury in determining the present value of the monthly fees allegedly

payable to SSA.

      However, the Court finds problematic the portion of Pinkerton’s report

where he opines that “the most reasonable conclusion regarding the Property

Management Agreement is that all parties considered this to be a long-term

arrangement,” and that 20 years is therefore the appropriate time horizon to use in

his calculations. Pinkerton—as a financial analyst—is certainly qualified to render

an opinion on fee calculations and the present value thereof, but he has no

“scientific, technical, or other specialized knowledge” which would qualify him to

render an opinion on the legal interpretation of the Agreement. Fed. R. Evid. 702.




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 6 of 15




Moreover, Pinkerton does not provide any explanation of how he arrived at a 20-

year figure for calculating the total lost profit amount. If that number came from

his interview with Jay Graham, then Graham will be able to testify to it as a lay

witness.

      In light of these considerations, the Court finds that any probative value of

Pinkerton’s testimony regarding the 20-year time horizon is substantially

outweighed by the risk of unfair prejudice to BBRV. Accordingly, the Court will

deny BBRV’s first motion in limine in part to the extent that Pinkerton may testify

as an expert as to the appropriate monthly fees payable to SSA under the contract

and the present value of those fees. The Court will grant BBRV’s motion in part to

the extent that Pinkerton may not testify about his interpretation of the contract as a

“long-term arrangement” and, if no other testimony is offered in support of such a

time frame, he may not testify about the 20-year time horizon for lost

compensation. On the other hand, if there is other evidence presented from which

the jury could conclude that parties’ agreement made the 20-year time horizon

appropriate, Pinkerton will be permitted to include in his opinion lost

compensation predicated on that time frame. In that case, the Court will provide

the jury with a limiting instruction that they are to consider such testimony only if

they find that the parties’ agreement required such a time horizon.




MEMORANDUM DECISION AND ORDER - 6
          Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 7 of 15




              2. Motion in Limine No. 2 re: limiting damages to 23 months

      BBRV next moves the Court to limit SSA’s alleged damages to a maximum

of 23 months. Dkt. 59-1 at 16. BBRV asserts that because Jay and Corinne Graham

filed counterclaims in Idaho State Court in June 2020 seeking to judicially dissolve

BBRV, SSA is now barred under quasi-estoppel from seeking damages past this

period.

      Quasi-estoppel applies “when it would be unconscionable to allow a party to

assert a right which is inconsistent with a prior position.” Willig v. Dept. of Health

& Welfare, 127 Idaho 259, 261 (1995). Unlike equitable estoppel, quasi-estoppel

does not require “concealment or misrepresentation of existing facts on the one

side, [and] no ignorance or reliance on the other.” Id. (citing Evans v. Idaho State

Tax Comm., 97 Idaho 148, 150 (1975). Rather, quasi-estoppel “precludes a party

from asserting, to another's disadvantage, a right inconsistent with a position

previously taken by him.” KTVB, Inc. v. Boise City, 94 Idaho 279, 281 (1971).

      Here, the November 2016 Property Management Agreement provided that,

“The initial term of this Agreement shall begin on the Effective Date and end if Jay

and/or Corinne Graham divest their shares in the partnership [BBRV].” Ex. B, Dkt.

59-1 at 53. BBRV argues that the Grahams’ request in Idaho State Court for the

court to judicially dissolve BBRV triggers the termination provision in the

Agreement. BBRV further asserts that quasi-estoppel prevents the Grahams—and


MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 8 of 15




by extension, SSA—from now attempting to prove damages past May 2020.

      The Court agrees. The Grahams have sought judicial dissolution of BBRV,

which will dissociate them as members. See Idaho Code § 30-25-602(16) (“A

person is dissociated as a member when: . . . (16) The limited liability company

dissolves and completes winding up.”). SSA cannot now argue, to BBRV’s

detriment, that the Property Management Agreement would have continued into

perpetuity and they are entitled to those management fees. Accordingly, the Court

grants BBRV’s second motion in limine and orders that SSA’s alleged damages are

limited to 23 months.

             3. Motion in Limine No. 5 re: construction costs; Motion in
                Limine No. 6 re: capital calls; Motion in Limine No. 7 re:
                construction expertise

      BBRV’s fifth, sixth, and seventh motions in limine ask the Court to preclude

on relevance grounds any evidence or testimony regarding construction costs,

BBRV capital calls, and the parties’ construction practices knowledge. Dkt. 59-1 at

17-18. Both parties acknowledge that the issues are not directly relevant to the

claims at issue in the litigation, but SSA requests that the Court allow it to present

evidence on the topics as background information. Id.; Dkt. 60 at 12-14. BBRV

appears to agree that the evidence should be allowed in as background information.

Accordingly, the Court will deny BBRV’s motions in limine 5, 6, and 7.




MEMORANDUM DECISION AND ORDER - 8
        Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 9 of 15




                 4. Motion in Limine No. 10 re: Graham construction opinions

       BBRV’s final motion in limine asks the Court to preclude Jay Graham from

testifying as to his opinion on the costs or means and methods of construction

because he is not an expert in that field. Dkt. 59-1 at 19. SSA agrees that Graham

will not testify to anything that would be considered expert testimony related to

construction of the BBRV facility and that he will only testify as to background

information. As there does not appear to be any dispute over this motion, the Court

will grant it.

       B.        SSA’s Motions in Limine
                 1. Motion in Limine No. 1 re: expert witness testimony

       SSA’s first motion in limine asks the Court to prohibit BBRV from eliciting

testimony from its proposed expert, William Partin, who was disclosed in response

to SSA’s disclosure of Keith Pinkerton. Dkt. 68-1 at 1-2. BBRV counters that it did

not provide an expert report because it does not intend to call Partin. Rule 26(a)(2)

mandates that when a party plans on using an expert witness, the party disclose a

written report containing, inter alia, the “opinions the witness will express and the

basis and reasons for them.” Fed. R. Civ. P. 26(a)(2). When a party fails to disclose

information in compliance with Rule 26(a)(2), Rule 37(c)(1) of the Federal Rules

of Civil Procedure automatically precludes that party from using such expert

evidence at trial unless there was a substantial justification for the noncompliance



MEMORANDUM DECISION AND ORDER - 9
        Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 10 of 15




or unless the noncompliance was harmless. Goodman v. Staples The Office

Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011). Accordingly, the Court will

grant SSA’s motion and order that BBRV may not offer any expert testimony from

Partin at trial.

               2. Motion in Limine No. 2 re: pleaded defenses

       SSA next moves the Court to exclude any evidence at trial of new defenses

not previously raised by BBRV. Dkt. 69-1. The only specific evidence SSA points

to is from a letter sent by BBRV’s counsel alluding to “a way for business partners

[to] free themselves from business relationships that have turned acrimonious.”

Dkt. 74 at 3. SSA is correct that, to the extent that oblique reference is intended as

a defense, BBRV is precluded from such a defense at trial, as the deadline for

amending pleadings and discovery has long passed. The Court will grant SSA’s

motion to the extent that SSA seeks to preclude evidence of this specific defense.

       However, the Court will deny the motion to the extent that SSA seeks a

general order that BBRV may not present any new defenses or theories at trial. See

D.A. v. Meridian Joint Sch. Dist. No. 2, 2013 WL 12147769, at *2 (D. Idaho June

14, 2013) (“Where a party fails to pinpoint the challenged evidence, or the grounds

on which is should be excluded, the motion in limine will be denied.”).




MEMORANDUM DECISION AND ORDER - 10
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 11 of 15




             3. Motion in Limine No. 3 re: revised property management
                agreement
      SSA’s third motion in limine seeks to exclude evidence relating to the

Revised Property Management Agreement that this Court dismissed on summary

judgment, finding that it lacked consideration. Dkt. 70. SSA is correct that issues

relating to the revised agreement are no longer relevant to the remaining issues for

trial, which relate solely to the first agreement.

      The Court is not persuaded by BBRV’s assertion that the existence of and

circumstances surrounding the revised agreement are relevant to its affirmative

defenses numbered 3, 4, 5, 7, and 11. Dkt. 72 at 12. Defenses 4 and 5 both refer to

SSA’s second cause of action, which was dismissed by the Court on summary

judgment. Answer, Dkt. 18 at 9. Defense 11, which asserts that SSA’s claims are

“barred by failure of capacity for claims based on illegal forgery,” also plainly

refers to SSA’s second cause of action, as the validity of the first agreement is not

disputed by either party. Id. Defense number 3 alleges that “Plaintiff’s claims are

barred because of unclean hands. Id. But under Idaho law, the “unclean hands

doctrine stands for the proposition that a litigant may be denied relief by a court of

equity on the ground that his conduct has been inequitable, unfair and dishonest, or

fraudulent and deceitful as to the controversy in issue.” Countrywide Home Loans,

Inc. v. Sheets, 160 Idaho 268, 273 (2016) (internal quotation marks, alterations,



MEMORANDUM DECISION AND ORDER - 11
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 12 of 15




and citation omitted). Because the second cause of action relating to the revised

agreement is no longer a controversy in issue, the revised agreement is not relevant

to proving this defense. Finally, BBRV’s seventh defense generally alleges that

“Plaintiff’s claims are barred by breach of contract,” but BBRV fails to explain

how any evidence relating to the revised agreement tends to prove that SSA’s

claims relating to the first agreement are barred by breach of contract.

      The Court finds that any minimal relevance that the circumstances

surrounding the creation and existence of the second revised property agreement

has is substantially outweighed by the dangers of unfair prejudice, misleading the

jury as to the relevant issues, and creating delay. Accordingly, the Court will grant

SSA’s motion to exclude evidence regarding the revised property management

agreement. The Court is also mindful, however, that evidence which seemed

irrelevant or precluded by Rule 403 in advance of trial may become very relevant

after the trial begins and the dynamic of the trial unfolds differently than the Court

could anticipate. For that reason, the evidence will be precluded, but without

prejudice to a motion to reconsider by BBRV should circumstances at trial justify

such a motion.

             4. Motion in Limine No. 4 re: breaches of operating agreement by
                Jay Graham

      SSA’s final motion in limine seeks to exclude evidence as to any alleged



MEMORANDUM DECISION AND ORDER - 12
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 13 of 15




breaches by Jay Graham of the BBRV operating agreement.

      BBRV has failed to adequately articulate why evidence of Graham’s alleged

breaches of the BBRV operating agreement are relevant to this case. BBRV alludes

to the provision of the management agreement that terminates the agreement if the

Grahams’ dissociate as members of BBRV—possibly suggesting that it intends to

use evidence relating to the operating agreement to prove damages—but the Court

has already agreed to limit SSA’s potential damages to 23 months. It is not

apparent how evidence of Jay Graham’s breaches would tend to make any fact

relating this this lawsuit more or less probable. The Court previously noted in an

order resolving Defendant’s Motion to Stay that, “this case and the state court

action are not parallel—they involve different parties, concern different material

facts, and require the interpretation of different—and disputed—contractual

agreements.” Dkt. 28 at 4.

      Any potential relevance is substantially outweighed by the danger of unfair

prejudice to SSA, which is solely owned by Jay Graham. Accordingly, the Court

will grant SSA’s motion to exclude evidence regarding alleged breaches of the

BBRV operating agreement by Jay Graham. Again, it is possible that the evidence

at trial may unfold in such a way that the Court will be required to reconsider this

ruling. However, BBRV will carry a heavy burden of showing that the evidence




MEMORANDUM DECISION AND ORDER - 13
       Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 14 of 15




has been made relevant by the evidence presented and that the prejudice to SSA

has been substantially mitigated.

                                      ORDER
      IT IS ORDERED that:

      1.     BBRV’s Motion in Limine No. 1 Re: Exclusion of Plaintiff’s Expert,

             Ketih Pinkerton, From Testifying at Trial (Dkt. 59) is GRANTED in

             part and DENIED in part.

      2.     BBRV’s Motion in Limine No. 2 Re: Limiting SSA’s Alleged

             Damages to a Maximum of 23 Months (Dkt. 59) is GRANTED.

      3.     BBRV’s Motion in Limine No. 5 Re: Evidence of Construction Costs

             (Dkt. 59) is DENIED.

      4.     BBRV’s Motion in Limine No. 6 Re: Evidence of Capital Calls (Dkt.

             59) is DENIED.

      5.     BBRV’s Motion in Limine No. 7 Re: Construction Practices or

             Expertise (Dkt. 59) is DENIED.

      6.     BBRV’s Motion in Limine No. 10 Re: Graham Construction Opinions

             (Dkt. 59) is GRANTED.

      7.     BBRV’s Motions in Limine No. 3, 4, 8, 9, 11, 12 and 13 (Dkt. 59) will

             be ruled on by separate order. The parties are directed to file a notice

             if this case does not settle and a ruling on these motions is required.


MEMORANDUM DECISION AND ORDER - 14
      Case 1:18-cv-00294-BLW Document 78 Filed 02/03/21 Page 15 of 15




     8.    SSA’s First Motion in Limine No. 1 Re: Expert Witness Testimony

           (Dkt. 68) is GRANTED.

     9.    SSA’s Motion in Limine No. 2 Re: Pleaded Defenses (Dkt. 69) is

           GRANTED in part and DENIED in part.

     10.   SSA’s Motion in Limine No. 3 To Exclude Evidence Regarding

           Revised Property Management Agreement (Dkt. 70) is GRANTED.

     11.   SSA’s Motion in Limine No. 4 To Exclude Evidence Regarding

           Alleged Breaches of Operating Agreement by Jay Graham (Dkt. 71) is

           GRANTED.



                                         DATED: February 3, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
